         Case 2:19-cv-01415-GMB Document 87 Filed 05/25/21 Page 1 of 13                              FILED
                                                                                            2021 May-25 AM 11:35
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

    MEDLINE INDUSTRIES, INC.,                   )
                                                )
         Plaintiff,                             )
                                                )
    v.                                          )    Case No. 2:19-cv-1415-GMB
                                                )
    STRYKER SUSTAINABILITY                      )
    SOLUTIONS, INC.,                            )
                                                )
         Defendant.                             )

                      MEMORANDUM OPINION AND ORDER

         Before the court are the Motion for Summary Judgment filed by Defendant

Stryker Sustainability Solutions, Inc. (“Stryker”) (Doc. 70) and the Motion to Strike

filed by Plaintiff Medline Industries, Inc. (“Medline”). Doc. 76. The motions have

been fully briefed and are ripe for decision. Docs. 71, 76, 77, 80, 81, 83, 85 & 86.

The parties have consented to the jurisdiction of a United States Magistrate Judge

pursuant to 28 U.S.C. § 636(c). Doc. 10. For the following reasons, the Motion for

Summary Judgment is due to be granted, and the Motion to Strike is moot. 1

                             I. STANDARD OF REVIEW

         Summary judgment is appropriate “if the movant shows that there is no



1
  Medline moved to strike a portion of Frank Czajka’s testimony that Stryker cited in support of
its motion for summary judgment. Doc. 76. Because the court resolves summary judgment without
reference to this portion of Czajka’s testimony, it is ORDERED that the motion to strike is MOOT.
       Case 2:19-cv-01415-GMB Document 87 Filed 05/25/21 Page 2 of 13




genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “The purpose of summary judgment is to

separate real, genuine issues from those which are formal or pretended.” Tippens v.

Celotex Corp., 805 F.2d 949, 953 (11th Cir. 1986). “Only disputes over facts that

might affect the outcome of the suit under the governing law will properly preclude

the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A dispute of material fact is genuine only if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id.

      The moving party “always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of the

pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, which it believes demonstrate the absence of a genuine

[dispute] of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986) (internal quotation marks omitted). In responding to a properly supported

motion for summary judgment, the nonmoving party “must do more than simply

show that there is some metaphysical doubt as to the material fact.” Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Indeed, the

nonmovant must “go beyond the pleadings” and submit admissible evidence

demonstrating “specific facts showing that there is a genuine [dispute] for

trial.” Celotex, 477 U.S. at 324 (internal quotation marks omitted). If the evidence


                                         2
       Case 2:19-cv-01415-GMB Document 87 Filed 05/25/21 Page 3 of 13




is “merely colorable, or is not significantly probative, summary judgment may be

granted.” Anderson, 477 U.S. at 249 (citations omitted).

      When a district court considers a motion for summary judgment, it “must view

all the evidence and all factual inferences reasonably drawn from the evidence in the

light most favorable to the nonmoving party, and must resolve all reasonable doubts

about the facts in favor of the nonmovant.” Rioux v. City of Atlanta, Ga., 520 F.3d

1269, 1274 (11th Cir. 2008) (citation and internal quotation marks omitted). The

court’s role is not to “weigh the evidence and determine the truth of the matter but

to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249.

“If a reasonable fact finder evaluating the evidence could draw more than one

inference from the facts, and if that inference introduces a genuine issue of material

fact, then the court should not grant summary judgment.” Allen v. Bd. of Pub. Ed.

for Bibb County, 495 F.3d 1306, 1315 (11th Cir. 2007) (citation omitted). On the

other hand, if the nonmovant “fails to adduce evidence which would be sufficient

. . . to support a jury finding for [the nonmovant], summary judgment may be

granted.” Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1370

(11th Cir. 1997) (citation omitted).

                         II. FACTUAL BACKGROUND

      Medline is in the business of reprocessing medical products. Doc. 71-1 at 19.

In reprocessing, Medline receives used medical products which it then sanitizes,


                                          3
          Case 2:19-cv-01415-GMB Document 87 Filed 05/25/21 Page 4 of 13




repackages, and ships back out to be used again. Doc. 71-1 at 53. Medline

outsources some of its reprocessing work to other companies. Doc. 71-2 at 10. In

2014, Medline executed a Private Label Reprocessing Agreement with Hygia Health

Services, Inc. (“Hygia”), under which Hygia would reprocess certain medical

products for Medline. Doc. 71-5 at 2. The Agreement included a non-solicitation

provision: “HYGIA agrees not to solicit directly or indirectly any customers that

MEDLINE refers, implements reprocessing services with, or issues purchase orders

to HYGIA for reprocessing services during the term of this Agreement, and for a

period of 18 months after the termination or expiration of this Agreement.” Doc. 71-

5 at 6.

          The Private Label Reprocessing Agreement was “binding on each of the

party’s respective successors and permitted assigns, and for avoidance of doubt is

binding on any purchaser of all or substantially all of the party’s stock or assets, or

any surviving or acquiring entity in any merger, acquisition or other similar change

of control transaction.” Doc. 71-5 at 6. On January 1, 2015, Medline and Hygia

amended the agreement but did not revise the non-solicitation clause. Doc. 71-6.

Medline referred more than 800 customers to Hygia during the life of the agreement.

Doc. 71-2 at 15.




                                          4
          Case 2:19-cv-01415-GMB Document 87 Filed 05/25/21 Page 5 of 13




         In 2018, Stryker entered into a merger transaction with Hygia.2 Docs. 77-9 at

9 & 77-10 at 2. Following the transaction, Frank Czajka, Medline’s president,

believed that Stryker became subject to Hygia’s obligations under the agreement.

Doc. 71-1 at 47. Later that year, Czajka told Brian White, Stryker’s president, that

he believed Stryker was soliciting Medline’s customers in violation of the non-

solicitation clause in the agreement. Doc. 77-16 at 2. Czajka repeated his concerns

to White in April 2019. Doc. 77-19 at 2–3. White responded to Czajka’s concerns

by asking for a list of Medline customers that Czajka believed Stryker had

improperly solicited. Doc. 71-9 at 36. In response, Medline sent Stryker a list of

names and account numbers for 863 customers. Doc. 71-14. The agreement expired

in June 2019, but the non-solicitation provision remained in effect for 18 more

months. Doc. 71-5 at 3 & 6. Medline filed this action in 2019, alleging that Stryker

breached the non-solicitation provision by soliciting Medline’s customers. Doc. 13

at 10.

                                     III. DISCUSSION

         Stryker advances three arguments in support of its motion for summary

judgment. First, Stryker argues that it never assumed Hygia’s obligations under the

Private Label Reprocessing Agreement. Doc. 71 at 2–3. Second, Stryker contends


2
 Medline and Stryker dispute the exact nature of this transaction. Compare Doc. 71 at 7, with Doc.
77 at 4. However, for reasons discussed below, the details of the merger are not material to the
court’s decision.
                                                5
       Case 2:19-cv-01415-GMB Document 87 Filed 05/25/21 Page 6 of 13




that the agreement’s non-solicitation clause is unenforceable under Alabama law.

Doc. 71 at 3. Third, Stryker asserts that Medline cannot and has not produced

evidence “in support of a cognizable damages theory.” Doc. 71 at 3. For the

following reasons, the court finds that the non-solicitation clause is unenforceable

under Alabama law and therefore need not decide the other two issues.

      Before it was repealed, Alabama Code § 8-1-1 read, “Every contract by which

anyone is restrained from exercising a lawful profession, trade, or business of any

kind otherwise than is provided by this section is to that extent void.” The statute

was repealed and replaced as of January 1, 2016. M5 Mgmt. Servs. v. Yanac, 428 F.

Supp. 3d 1282, 1291 n.2 (N.D. Ala. 2019). It is undisputed that the pre-2016 version

of the statute governs this dispute because the parties executed the agreement (in

2014) and amended it (in 2015) while the statute remained in effect. See Docs. 71 at

18 & 77 at 19; M5 Mgmt. Servs., 428 F. Supp. 3d at 1291 n.2. “The burden is upon

the person or entity seeking to enforce a contract which restrains a lawful trade or

business to show that it is not void.” DeVos v. Cunningham Group, LLC, 297 So. 3d

1176, 1184 (Ala. 2019). Accordingly, it is Medline’s burden to show that the non-

solicitation provision of the Private Label Reprocessing Agreement is not void.

      “Alabama law distinguishes between total restraints and partial restraints.”

Akzo Nobel Coatings, Inc. v. Color & Equip. LLC, 451 F. App’x 823, 824 (11th Cir.

2011). “Under Alabama law, a restraint is partial, and not total, if the restrained


                                         6
        Case 2:19-cv-01415-GMB Document 87 Filed 05/25/21 Page 7 of 13




party can engage ‘as a practical matter, in a meaningful pursuit of one’s calling,

notwithstanding the terms of the agreement.’” Id. at 824–25 (quoting Ex parte

Howell Eng’g & Surveying, Inc., 981 So. 2d 413, 423 n.4 (Ala. 2006)). “If the

restraint is merely partial, the restraint can be upheld if it is ‘properly restricted as to

territory, time and persons’ and supported by sufficient consideration.” Id. at 825

(quoting Gafnea v. Pasquale Food Co., 454 So. 2d 1366, 1368 (Ala. 1984)).

       Medline argues that the agreement’s non-solicitation provision is an

enforceable partial restraint on trade because it prohibits Stryker only from soliciting

a specific group of customers for a limited period of time. Doc. 77 at 20. For support,

Medline cites to Hoppe v. Preferred Risk Mutual Insurance Company, 470 So. 2d

1161, 1163 (Ala. 1985), which held that Alabama Code § 8-1-1 did not void a non-

solicitation clause because a “prohibition against soliciting the plaintiff’s customers

whose identities became known to the defendant in confidence as a result of the

parties’ prior relationship is not the same as a prohibition against engaging in a

lawful profession, trade, or business.”          But the Alabama Supreme Court has

overruled Hoppe. In Sevier Insurance Agency, Incorporated v. Willis Corroon

Corporation, 711 So. 2d 995, 998 (Ala. 1998), the court held that § 8-1-1 does apply

to non-solicitation agreements and that these agreements will be enforceable only if




                                             7
        Case 2:19-cv-01415-GMB Document 87 Filed 05/25/21 Page 8 of 13




they fall within the exceptions of § 8-1-1(b). 3 Id. Later, the Alabama Supreme Court

partially overruled Sevier in Ex parte Howell, 981 So. 2d at 422–23, a case that,

unlike this one, arose from an employee’s challenge to a no-hire provision negotiated

by her current and prospective employers. Ex parte Howell overruled Sevier only to

the extent it conflicted with the holding that “a partial restraint of trade is not void

under § 8-1-1 even when there is no corollary noncompetition agreement with an

employee.” Id. at 423. And it did so on the way to enforcing the no-hire provision

at issue because the employee retained “an opportunity for meaningful

employment.” Id. at 423.

       The upshot of Sevier and Ex parte Howell is that Medline has the burden to

show that the non-solicitation provision is a partial restraint on trade that does not

run afoul of § 8-1-1. Medline acknowledges that other courts typically have found

restraints to be partial and reasonable under Alabama law when they are restricted

as to “territory, time and persons.”4 Doc. 77 at 21–22 (quoting Gafnea, 454 So. 2d


3
  In Hoppe, 470 So. 2d at 1163 (citing § 8-1-1), the Alabama Supreme Court summarized the three
exceptions carved out in § 8-1-1(b):
        First, the seller of a business may agree not to carry on a business similar to that of
        the purchaser of the good will of the business. Second, one who “is employed as
        an agent, servant or employee may agree with his employer to refrain from carrying
        on or engaging in a similar business and from soliciting old customers of such an
        employer within a specified county, city or part thereof so long as the . . . employer
        carries on a like business therein.” Third, as a part of the dissolution of a non-
        professional partnership, partners can agree not to compete.
4
  See, e.g., Akzo, 451 F. App’x at 825 (enforcing non-solicitation provision that applied only to 20
counties in Alabama and five counties in Georgia); Regions Bank v. Wells Faro Clearing Servs.,
LLC, 2021 WL 720415, at *2–3 (M.D. Fla. Jan. 12, 2021) (referencing the court’s prior finding
that the provision was restricted as to territory, time, and persons).
                                                 8
       Case 2:19-cv-01415-GMB Document 87 Filed 05/25/21 Page 9 of 13




at 1368). Here, the agreement’s non-solicitation provision is restricted as to time

(covering “a period of 18 months after the termination . . . of this Agreement”) and

persons (restricting solicitation of “any customers that MEDLINE refers . . . to

HYGIA”). Doc. 71-5 at 6. But the agreement makes no reference to geography. The

question, then, is whether the non-solicitation provision’s omission of any

geographic limitation renders the agreement so broad as to prevent Stryker from

“engag[ing] as a practical matter, in a meaningful pursuit of” its business. Akzo, 451

F. App’x at 824 (citation omitted).

      To cover for this deficiency, Medline argues that Alabama courts have

recognized restraints as partial and reasonable even when the terms of the relevant

agreement omit an explicit geographical limitation so long as the agreement applies

to a “specific group of identifiable customers.” Doc. 77 at 22. For example, in

Digitel Corp. v. DeltaCom, Inc., 953 F. Supp. 1486, 1496 (M.D. Ala. 1996), the non-

solicitation provision was not limited as to geography on its terms. Id. Nevertheless,

the court found that

      the territory is inherently limited by its restriction of solicitation of
      former and prospective Digitel customers with whom [the defendants]
      had contact. Such a group, by necessity, would only include customers
      and prospective customers in Alabama and portions of Georgia and
      Florida. This tri-state area is a reasonably limited geographic scope.

Id. The same cannot be said in the instant case, since Medline has not offered any

evidence that its customers are similarly confined within a specific part of the

                                          9
       Case 2:19-cv-01415-GMB Document 87 Filed 05/25/21 Page 10 of 13




country. And for good reason. As Stryker argues, “the Agreement (at least as

Medline is trying to enforce it) would prohibit Stryker from selling any products to

over 800 customers across the nation, including some of the largest hospital groups

in the country.” Doc. 80 at 9; see Doc. 77-24 (listing 863 customers). Therefore, on

the record before the court the only reasonable inference is that the non-solicitation

clause operates with a nationwide scope.

      Aside from Digitel, a handful of courts have found restraints on trade to be

partial even when the terms of the relevant agreement were not geographically

restricted. See, e.g., Baird v. Tech Providers, Inc., 2017 WL 1057637, at *3–4 (N.D.

Ala. Mar. 21, 2017) (finding a restraint to be partial because it was limited to 12

months and prohibited the plaintiff only from working at one company); Ex parte

Howell, 981 So. 2d at 423 (holding that a no-hire provision was a partial restraint

because it applied only to one company). In the most persuasive of these decisions

from Medline’s standpoint, Famex, Incorporated v. Century Insurance Services, 425

So. 2d 1053, 1055 (Ala. 1982), the Alabama Supreme Court found a non-solicitation

agreement to be a partial restraint where it prohibited the solicitation of any of the

plaintiff’s customers and lasted for only three years. The court recognized its “well-

established” rule that restraints are partial “when properly restricted as to territory,

time and persons,” id. at 1054–55 (quoting Hibbett Sporting Goods, Inc. v.

Biernbaum, 391 So. 2d 1027, 1029 (Ala. 1980)), but offered little explanation as to


                                           10
        Case 2:19-cv-01415-GMB Document 87 Filed 05/25/21 Page 11 of 13




why the non-solicitation agreement was “reasonable and sufficiently limited” when

it had no geographical limitation. Id. at 1055. Based on the court’s research, the only

cases to have relied on Famex either have been overruled or relied on other discrete

components of Famex’s holding. See Hoppe, 470 So. 2d at 1164, overruled by Sevier

Ins. Agency, 711 So. 2d at 998; Digitel Corp., 953 F. Supp. at 1496–97 (relying on

Famex’s support for a three-year restriction to uphold a two-year restriction);

Hughes Assocs., Inc. v. Printed Circuit Corp., 631 F. Supp. 851, 853 (N.D. Ala.

1986) (relying on Famex to conclude that a restraint can still be partial even if

applied to an independent contractor). And in any case, Ex parte Howell, 981 So.

2d at 422–23, is the Alabama Supreme Court’s most recent systematic review of the

caselaw interpreting Alabama Code § 8-1-1, and it merely reaffirmed that the pre-

2016 statute did not prohibit partial restraints on trade.5

       From these decisions, the court can distill a few core principles. First,

Alabama Code § 8-1-1 does not prohibit partial restraints on trade. Second, Alabama

law does not mandate that every partial restraint on trade must include an explicit

geographical restriction. Third, however, agreements without explicit geographical



5
 Medline also relies on Corson v. Universal Door Systems, Inc., 596 So. 2d 565, 568 (Ala. 1991),
but this decision is easily distinguishable. In Corson, id., the court held that a non-solicitation
provision limited to eight states was reasonable and enforceable because the party seeking to
enforce the provision had customers in only five of the states and the customer list was “relatively
small.” By contrast, the Private Label Reprocessing Agreement’s non-solicitation provision has
no geographical limitation (see Doc. 71-5 at 6), and Medline’s customer list includes over 800
customers across the country. See Docs. 77-24 & 80 at 9.
                                                11
       Case 2:19-cv-01415-GMB Document 87 Filed 05/25/21 Page 12 of 13




restrictions qualify as partial restraints only when they are carefully circumscribed

to permit the contracting parties to continue meaningful business operations. See

Digitel Corp., 953 F. Supp. at 1496; Baird, 2017 WL 1057637, at *3–4; Ex parte

Howell, 981 So. 2d at 423. Because Famex, 425 So. 2d at 1055, glossed over the

import of a geographical limitation, this court relies on the great weight of Alabama

Supreme Court decisions consistently affirming the necessity for an explicit or

implicit geographical limitation. Medline has provided no evidence that the Private

Label Reprocessing Agreement’s non-solicitation provision is geographically

limited in any way. In fact, the evidence shows that the agreement prohibits Stryker

from soliciting over 800 customers, including some of the largest health care

organizations across the country. There is no evidence before the court that Stryker

or Hygia could continue their business operations in any substantial way during the

life of the agreement if they were prohibited from contacting these customers. On

this record, Medline has not carried its burden of showing that the agreement is

enforceable. Accordingly, the court must find that the agreement’s non-solicitation

provision is a restraint on trade voided by the pre-2016 version of Alabama Code

§ 8-1-1. Because Medline’s claims depend upon the enforceability of the non-

solicitation provision, summary judgment is due to be granted in Stryker’s favor on

all claims.




                                         12
      Case 2:19-cv-01415-GMB Document 87 Filed 05/25/21 Page 13 of 13




                              IV. CONCLUSION

      For these reasons, Stryker’s Motion for Summary Judgment (Doc. 70) is due

to be granted, and all claims asserted by Medline are due to be dismissed with

prejudice.

      A final judgment will be entered separately.

      DONE and ORDERED on May 25, 2021.


                                   _________________________________
                                   GRAY M. BORDEN
                                   UNITED STATES MAGISTRATE JUDGE




                                        13
